Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
Response to Amendment
The amendment filed on 04/25/2022 has been entered. Claims 1-4, 6, 8, and 11-13 are now pending in the application. Claims 1, 6, 8 and 12 have been amended and claims 5, 7, 9 and 10 have been canceled by the Applicant. Previous claims 1-13 rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of Applicant’s amendments to claims 1 and 12. Claims 1-4, 6, 8, and 11-13 are found allowable. 

Allowable Subject Matter

Claims 1-4, 6, 8, and 11-13 allowed.

Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding independent claim 1, directed towards an optical assembly for wide angle imaging of an object of interest, the closest cited prior art of Yonezawa teaches (see Figs. 1-10) such an optical assembly for wide angle imaging of an object of interest (i.e. as  imaging lens having a wide field of view and may corrects various aberrations, see Abstract, paragraphs [03-5,  13-19, 72-75], examples 1-5, see Tables 1-10, Figs. 1-10), the optical assembly  (imaging lens) comprising: 
a front aperture disposed along an optical axis configured to receive light from the object of interest therethrough along the optical axis (i.e. as aperture stop ST is located on the object side of the first lens L1, receiving light from the object along optical axis X, paragraphs [72-75], , see Tables 1-10, Figs. 1-10); 
a first lens group (L1,L2 lenses) disposed along the optical axis relative to the front aperture to receive the light from the object of interest through the front aperture (i.e. as L1,L2 on X receiving light from the object through ST, paragraphs [72-75], , see Tables 1-10, Figs. 1, 3,5,7,9) and configured to correct for spherical aberrations of an image projected by a second lens group onto an imaging sensor (i.e. as L1,L2 correct spherical aberrations of image projected through lenses L3, L4, L5 onto IMG plane with solid-state image sensor paragraphs [03, 15, 72-75, 19, 29, 40, 50, 55, 74, 97]); 
a glass lens (e.g. L3) disposed along the optical axis configured to receive the light from the first lens group (i.e. as L3 on X axis receiving object light from L1,L2 and forming image on IMG plane i.e. sensor surface spanning two perpendicular directions, paragraphs [03, 14-19, 72-75], see Tables 1-10, Figs. 1, 3,5,7,9), the glass lens having a positive optical power (i.e. as L3 is positive plastic lens with given refractive index Nd and Abbe number vd, see Figs. 1,3,5,7,9, Tables 1,3,5,7,9); 
a second lens group (e.g. L4,L5, L3) disposed along the optical axis configured to receive the light from the glass lens and further configured to correct for optical field distortions and aberrations of an image projected by the second lens group (i.e. as L4,L5 along X receiving image light from L3, and correcting field distortions and aberrations, e.g. paragraphs [03, 19, 21-22, 29-30, 35, 40, 55, 60, 72-74, 100], see Tables 1-10, Figs. 1-10); and 
the imaging sensor being disposed along the optical axis at a back focal distance of the second lens group (i.e. as IMG plane with solid-state image sensor at  back focus bf from L4,L5,   paragraphs [03,13-15, 73, 106], Tables 1-10, Figs. 1,3,5,7,9), and configured to receive the image from the second lens group and to generate an electrical signal indicative of the received image (i.e. as solid-state image sensor in IMG plane, in a compact image pickup device, paragraphs [03-05, 72-74], as depicted Figs. 1,3,5,7,9), wherein the back focal distance is equal to or greater than 0.5 millimeters in proximity to the imaging sensor (i.e. as bf is in the above range, see Tables 1,3,5,7,9, e.g. value 1.28), 
wherein the first lens group comprises a first plastic aspheric lens and a second plastic aspheric lens (i.e. as L1 and L2 plastic aspheric lenses paragraphs [61, 106], see tables 1-10), the first plastic aspheric lens disposed along the optical axis between the second plastic aspheric lens and the aperture (i.e. as L1 is between ST and L2 on X, see Figs. 1,3,5,7,9, Tables 1-10), and 
wherein the second lens group comprises a first plastic aspheric lens and a second plastic aspheric lens (i.e. as L4 and L5 plastic aspheric lenses paragraphs [61, 106], see tables 1-10), the first plastic aspheric lens of the second group is disposed along the optical axis between the second plastic aspheric lens and glass lens (i.e. as L4 is between ST and L5, see Figs. 1,3,5,7,9, Tables 1-10).
However, regarding claim 1, the prior art of Yonezawa taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such optical assembly for wide angle imaging of an object of interest including the specific arrangement where the glass lens is having a first flat surface and a second spherical surface opposite the first flat surface disposed along the optical axis, and that the glass lens being a Crown type glass, in combination with all other claimed limitations of claim 1. Moreover, Yonezawa does disclose that the glass lens (e.g. L3) has a first substantially flat surface i.e. as L3 is a weak powered lens and has substantially flat front surface 6 with very large radius, and but also notes that the opposite surface is aspherical surface 7, which make it easy to correct spherical aberrations and astigmatic difference paragraphs [72-74], see Figs. 1,3,5,7,9, Tables 1,3,5,7,9), and that the glass lens is made of plastic not of Crown type glass, and thus has smaller refractive index. Given the recited details of the entire optical assembly, additional modifications to the glass lens (L3) would be difficult potentially changing the optical performance of the imaging lens of Yonezawa and relying in impermissible hindsight.  

With respect to claims 2-4, 6, 8, 11-13, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872